ORDER
This cause is before the Court upon the defendant’s Petition for Writ of Certiorari to review the Order of the Superior Court entered 27 February 1995, denying defendant’s motion for appointment of counsel for the purpose of filing a motion for appropriate relief and upon defendant’s Motion for Stay of Execution pending disposition of any motion for appropriate relief.
The Petition for Certiorari is allowed for the sole purpose of entering the following order:
This cause is remanded to the Superior Court, Wake County, for the purpose of appointment of counsel to represent the defendant in filing a motion for appropriate relief. Upon appointment of counsel, the Superior Court shall order that the motion for appropriate relief be filed within 120 days of his appointment.
The Motion for Stay of Execution is allowed pending further order of this Court upon appropriate motion.
By order of the Court in Conference, this the 8th day of March, 1995.
s/Orr, J._
For the Court